Citation Nr: 1747968	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  08-12 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for dependency and indemnity compensation (DIC), death pension, and accrued benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to July 1980, including service in the Republic of Vietnam.  He was awarded the Purple Heart Medal for his service.  He died in July 2006.  The appellant contends that a common-law marriage was in effect between her and the Veteran at the time of his death.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an administrative decision, dated November 2006, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board previously remanded this matter in May 2012 and again in July 2017 for further development.  The matter has now been returned to the Board for appellate adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks DIC, death pension and/or accrued benefits as the surviving spouse of the Veteran.  Prior to a determination as to the appellant's entitlement to VA benefits, for purposes of determining eligibility as a claimant, there is a preliminary threshold issue as to whether the appellant qualifies as the Veteran's surviving spouse.

A surviving spouse for VA purposes is defined as a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person and held himself/herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2016).  The surviving spouse must be married to the Veteran for a period of one year or more prior to the Veteran's death.  See 38 C.F.R. § 3.54(a)(1), (b)(2), and (c)(1)(ii) (2016).

Here, the appellant and the Veteran were married in September 1975.  However, they later divorced in May 2001.  The Veteran died July 2006 and his death certificate states he was divorced at the time.  These facts are not in dispute.  However, the appellant contends that following her divorce from the Veteran, they entered into a common-law marriage prior to his death.  In particular, the appellant contends she moved back in with the Veteran in July 2005 to take care of him during his illness and as a result, she and the Veteran entered into a common-law marriage while continuing to reside in the State of Alabama.

The State of Alabama recognizes common law marriage.  In Alabama, the elements of common-law marriage are (1) there must have been a present agreement or mutual understanding to enter into the marriage relationship; (2) the parties must have been legally capable of making the contract of marriage; (3) there must have followed cohabitation as husband and wife; and (4) there had to be a public recognition of that relationship.  Mattison v. Kirk, 497 So.2d 120 (1986); Walton v. Walton, 409 So.2d 858, 860 (1982).  In Mattison, the Alabama Supreme Court noted that proof of agreement to enter into a common law marriage could be inferred from the circumstances such as cohabitation and reputation.  Id. at 122.

However, before the Board can make a determination as to whether the appellant was considered the Veteran's common law spouse at the time of his death, additional development is deemed necessary.  Notably, the informant on the Veteran's death certificate was his son, and not the appellant.  On the death certificate, the Veteran's son listed the Veteran as "divorced" and not married.  The fact that the Veteran's son reported the Veteran was divorced and not married runs afoul to the appellant's assertion that she and the Veteran were common law married and that they represented such to their community.  Additionally, the Veteran's son was the sole individual responsible for authorizing funeral services based on the July 2006 application for burial benefits.

While the Board regrets the further delay in this case, given the foregoing, the Board finds that another remand for further inquiry is warranted.  Specifically, a field investigation should be conducted to better determine the nature and scope of the appellant's relationship with the Veteran, following their divorce in 2001.  

Accordingly, the case is REMANDED for the following actions:

1.  Send a letter to the appellant requesting that she identify any relevant outstanding evidence pertaining to her relationship with the Veteran.  

2.  Thereafter, conduct a field investigation to conclusively determine whether, prior to the Veteran's death, the appellant and Veteran were in a relationship that could be a "deemed valid" common-law marriage. The RO should interview neighbors, family (most notably the Veteran's son) and/or friends of the Veteran and the appellant to determine whether the couple held themselves out to the community as being married during this time period.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If the benefit sought on appeal remains denied, furnish the appellant and her representative, a supplemental statement of the case (SSOC) and afford the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




